Citation Nr: 0320452	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
August 1944.  The appellant is the veteran's widow.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.

The issue of service connection for the cause of the 
veteran's death was decided by a Board decision dated 
September 2002.  Although the appellant had a claim for 
benefits under 38 U.S.C.A. § 1318 outstanding at that time, 
the veteran was not rated totally disabled for the statutory 
period.  The VA had imposed a temporary stay on the 
adjudication of such claims in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans 
Advocates, Inc., v. Secretary of Veterans Affairs, No. 00-
7095,-7096,-7098 (Fed. Cir. August 16, 2001).  As that stay 
has been lifted, this claim can now be adjudicated by the 
Board.


FINDINGS OF FACT

1.	The veteran died in December 1998 as a result of an 
acute myocardial infarction due to or as a consequence 
of atherosclerotic coronary artery disease.  Chronic 
renal insufficiency was reported as a significant 
condition contributing to death.

2.	At the time of death service connection was in effect 
for arthritis involving both hips, knees, and the lumbar 
spine for a combined disability rating of 90 percent. 

3.	The conditions implicated in the veteran's death to 
include the atherosclerotic coronary artery disease were 
not manifested in service or within the first post 
service year.

4.	The veteran's service-connected disabilities are not 
shown to have aided in or assisted in the production of 
death, nor was the veteran materially less capable of 
resisting the effects of the fatal heart disease with 
chronic renal insufficiency implicated in his death as a 
result thereof.

5.	A total rating was not in effect for 10 continuous years 
before the veteran's death, or from the date of the 
veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding 
death.

6.	The appellant has not identified that she wishes to 
challenge any earlier RO decision for clear and 
unmistakable error (CUE) as part of her claim; she 
simply asserts that she warrants DIC benefits under 
38 U.S.C. § 1318.

7.	There is no showing of error in any rating decision that 
has any bearing on entitlement to total disability 
compensation.


CONCLUSION OF LAW

The criteria for an award of DIC benefits are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant was provided with a 
copy of the appealed February 1999 rating action, and was 
provided a Statement of the Case dated June 1999, and a 
Supplemental Statement of the Case dated March 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the appellant letters in January 2001 and February 
2001, explaining the appellant's rights under the VCAA.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the appellant, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the appellant has been notified as to which party 
will get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).

Facts

The veteran died on December [redacted]
, 1988.  The immediate cause 
of death, as noted on his death certificate, was acute 
myocardial infarction due to or as a consequence of 
atherosclerotic coronary artery disease.  Chronic renal 
insufficiency was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

The veteran's service medical records are negative for heart 
disease and/or a renal disability.  Service medical records 
do include a report that the veteran was supposed to have had 
some sort of heart trouble at age 10 and a clinical finding 
in August 1943 of a transient systolic murmur.  Heart sounds 
were noted to be normal with no murmurs in September 1943.  
However, in March 1944, a high-pitched squeaking systolic 
murmur was heard in the fourth intercostal space just to the 
right of the sternum.  An electrocardiogram on this occasion 
was interpreted to be essentially negative.  When evaluated 
in June 1944 for complaints related to arthritis, it was 
noted that the veteran suffered a siege of rheumatism when he 
was 9 years old causing him to miss 2 years of school.  It 
was further noted that during this period he spent much time 
in bed and suffered frequent attacks of fever.  Pain and 
swelling of the joints however were the most severe symptoms 
and reportedly "a field nurse thought that his heart was 
involved in that disease."  Service medical records show that 
the veteran, in view of his long history of joint pains, was 
recommended for discharge from the Naval service in July 
1944.  He was subsequently discharged in August 1944.

Initially, following discharge, a 50 percent rating was 
assigned under the 1933 rating schedule, then in effect.  The 
disability rated as service connected was "acute arthritis, 
multiple joints, severe convalescent, with heart murmurs".  
This characterization was continued at 40 percent disabling 
when the 1945 rating schedule came into effect.  Subsequently 
the joints were rated with the "heart murmurs" 
characterization disappearing, apparently after physical 
examinations were conducted that did not show heart murmurs 
or heart disease.

On his initial post service VA examination in March 1945, it 
was noted that the veteran had no symptoms referable to 
cardiovascular disease.  Examination of his heart showed no 
murmurs, thrills, or accents.  Heart sounds were of fair 
quality and tone.  Action was rapid but regular and 
synchronous.  Electrocardiogram was interpreted to show no 
abnormality.  X-rays were interpreted as negative.  Heart 
disease not established was the pertinent diagnosis.  
Subsequent VA clinical records show that, on a VA examination 
in January 1981, the veteran's cardiovascular system had 
regular rate and rhythm with no murmur or carotid bruits.  
Blood pressure was 160/90 sitting, 160/86 recumbent, and 
160/90 standing.  Essential hypertension was diagnosed.

In June 1981 the veteran was hospitalized at a VA medical 
facility with complaints of increasing shortness of breath 
and chest pain.  The veteran was noted to have bibasilar 
rales and was believed to be in congestive heart failure.  An 
echocardiogram revealed right ventricular dilation with 
vigorous contractility.  The veteran was placed on Digoxin 
and Lasix for congestive heart failure.  It was also noted 
that the Saturday prior to the admission the veteran noted 
bright red blood in his urine.  It was noted that the 
veteran's hematuria spontaneously cleared during his 
hospitalization and that a cystoscopy revealed no evidence of 
any pathology.  An ultrasound also demonstrated normal sized 
kidneys with no evidence of stones. They did find however, 
one cast, and the veteran was followed up by the renal 
services.  It was indicated that he would undergo a repeat 
urinalysis within one month and if casts were again present, 
he would be considered for a renal biopsy. Hematuria resolved 
with no evidence of anatomical pathology and organic heart 
disease, etiology unknown, borderline cardiomegaly, 
congestive heart failure, compensated, were the pertinent 
diagnoses at discharge.

The veteran was afforded a VA examination in December 1991.  
At that time, it was noted that he had degenerative arthritis 
of the lumbar spine as well as the hips and knees and 
continued to have rather marked complaints involving all 
these areas. It was noted that he was minimally ambulatory 
and used a motorized wheelchair.  It was also noted that he 
used two Canadian crutches in order to get out of the 
wheelchair.  The veteran stated that he was minimally 
ambulatory around the house and required assistance in order 
to be up.  The veteran reported that he was having some 
wheezing and shortness of breath as well as having some chest 
pain.  He said that he forgot his nitroglycerin tablets at 
home and had been having chest pain all morning.  Examination 
of the veteran was terminated due to his complaints of chest 
pain, and he was taken to the ambulatory outpatient clinic 
for evaluation.  There he was medicated and found to be 
feeling much better.

When reexamined in March 1992, it was noted that the prior 
examination had to be terminated because of the incurrence of 
chest pain.  When examined on this occasion, the examiner 
noted that he had to assist the veteran on the examination 
table and personally undress him.  On physical examination, 
range of motion of the hips was limited, with significant 
pain on motion of the right hip and left hip motion was 
almost impossible.  Examination of the knees revealed limited 
motion and the right knee demonstrated minimal movement with 
marked and severe pain.  The veteran was unable to heel and 
toe walk or to squat.  Range of motion studies of the back 
were unobtainable.  Degenerative arthritis involving the 
lumbar spine, both hips, both knees, and left ankle was the 
diagnostic impression.  The examiner noted that, when he 
asked the veteran whether arthritis was the reason that he 
used a wheelchair, he answered yes.

VA clinical records dated in December 1998 show the veteran 
was admitted to a VA facility that month with the diagnosis 
of severe left anterior descending (LAD) artery stenosis, 
hypertension, diabetes mellitus, chronic renal insufficiency, 
and chronic obstructive pulmonary disease.  On evaluation, 
the veteran was found to be hyperkalemic and 
hyperphosphatemic with an increased BUN.  The veteran also 
was noted to be in metabolic acidosis and uremic.  The 
etiology of his acute process was thought to be primarily 
related to acute or chronic renal failure and dehydration.  
The veteran also complained on admission of chest pain.  He 
was emergently dialyzed.  At that time he had a 60-second 
episode of bradycardia with subsequent ventricular 
tachycardia.  He was resuscitated and eventually intubated 
and required Lidocaine and Dopamine for treatment of 
arrhythmias and for pressure support in that order.

Several days after admission the veteran was extubated and 
transferred from the intensive care unit to the renal service 
and placed on telemetry.  The veteran remained on 
Azithromycin for treatment of a right upper lobe infiltrate, 
and his family along with the veteran decided that he would 
be DNR.  Later on the evening of December 15, 1998, the 
veteran developed chest pain, he however declined any 
intervention for myocardial infarction/ischemia.  It was 
noted that although he had severe left main coronary artery 
disease, he refused CABG, and stated that he only wanted 
supportive care, maximal medical therapy.  He declined 
cardiac intervention and stated he would only have acute 
dialysis if it would be something limited.  The veteran was 
noted to continue to have a dismal course and he was 
transferred off telemetry to a regular renal service bed.  
Continued treatments, medical therapy for his severe coronary 
artery disease with enteric-coated aspirin, maximal beta- 
blocker therapy, and nitroglycerin were administered.  The 
veteran expired on December [redacted]
, 1998.

The Board remanded this case to the RO in January 2001 to 
have an appropriate VA physician review the entire claims 
file and render opinions as to: whether it was at least as 
likely than not that the veteran's fatal heart disease with 
chronic renal insufficiency was causally or etiologically 
related to his military service; whether it was at least as 
likely than not that the veteran's fatal heart disease with 
chronic renal insufficiency was causally or etiologically 
related to or aggravated by his service- connected arthritic 
disabilities; and, whether it was at least as likely as not 
that the veteran's service-connected arthritis of the lumbar 
spine, hips, and knees had a debilitating effect and 
materially accelerated death or materially rendered him less 
capable of resisting the effects of this fatal heart disease 
with chronic renal insufficiency.  Reference was made to the 
"heart murmurs" in that remand.

In an opinion dated November 2001, a VA physician reported 
that he had reviewed the veteran's medical record, including 
his terminal hospitalization.  He noted that the veteran 
arrived at the hospital in December 1998 and was found to be 
in metabolic acidosis and was uremic secondary to chronic 
renal failure and dehydration.  He also noted that the 
veteran had an acute gastrointestinal bleed and complaints of 
chest pain on admission.  He further noted that the veteran 
underwent emergent dialyzation and developed brachycardia 
with ventricular tachycardia.  He noted that a cardiac 
examination revealed a regular heart and rhythm without 
murmur.  He noted that on December 15, 1988, the veteran 
developed chest pain and then he underwent diagnostic 
testing.  He also noted that the veteran was offered 
intervention from the medical team for myocardial infarction 
and ischemia, percutaneous transluminal coronary angioplasty 
and coronary artery bypass grafts. The veteran refused this 
treatment and requested only supportive care.  He observed 
that the records submitted did not indicate any diagnosis of 
heart murmur that referenced a heart disease.

Furthermore, he noted that medical records did not reveal any 
sustained clinical treatment or problems arising from the 
veteran's heart condition with one exception that he 
apparently underwent cardiac catheterization in March 1998.  
This physician noted that the abrupt onset of symptoms 
involved status post CPR infarction.  In the absence of a 
medical statement for this veteran, cardiac diagnosis 
suggested that cause of death was not likely associated with 
chronic service-connected disabilities and was not related to 
and/or aggravated by them.  He added that the medical records 
indicate that the veteran was a surgical candidate for PTCA 
or CABG and was offered these options by his medical team but 
declined either intervention.

At the time of the veteran's death, service connection was in 
effect for arthritis involving both hips, knees, and lumbar 
spine for a combined disability rating of 90 percent.  
Service connection was established for arthritis of the 
lumbar spine, left hip, and knee, at a noncompensable 
evaluation from June 1, 1954.  This was increased to a 10 
percent evaluation from September 26, 1980.  The veteran was 
granted entitlement to a non service connected pension by a 
rating decision dated July 14, 1983, however, the veteran was 
found to have excessive income, such that pension benefits 
were not payable.  This decision that the veteran would be 
entitled to a nonservice connected pension if it were not for 
his excessive income was based  on a finding that the 
veteran's nonservice connected disabilities prevented him 
from obtaining and following substantially gainful 
employment.  After the veteran's death, the veteran was 
granted a nonservice connected "widow's" pension.

A rating decision dated September 1985 increased the veteran 
to a 30% evaluation for his arthritis, from June 1985, based 
on medical reports.  An August 1990 rating increased the 
veteran's evaluation to 40%, based again on medical reports.

A rating decision dated April 1992 separated out the 
veteran's various arthritic disabilities, and granted him a 
60% rating for degenerative arthritis of the left hip, a 40% 
rating for arthritis of the lumbar spine, a 30% rating for 
arthritis of the right hip, a 10 percent rating for arthritis 
of the right knee, and a 10% rating for arthritis of the left 
knee.  These ratings, effective September 1991, combined to 
establish a 90% rating.  An August 1992 rating decision 
confirmed these awards.


Entitlement to Dependency and Indemnity Compensation (DIC) 
under 
38 U.S.C. § 1318

The appellant, the widow of the veteran, claims that she is 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318.  The applicable law 
states:  

(a)  The Secretary shall pay benefits under this chapter 
to the surviving spouse and to the children of a 
deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death 
were service connected.

(b)  A deceased veteran referred to in subsection (a) of 
this section is a veteran who dies, not as the result of 
the veteran's own willful misconduct, and who was in 
receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to 
receive) compensation at the time of death for a 
service-connected disability rated totally disabling if-

(1)  the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; 
(2)  the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or  
(3)  the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.  

38 U.S.C.A. § 1318 (West 2002).

In this case, the death certificate shows that the veteran 
died on December [redacted]
, 1998, at the age of 75.  The immediate 
cause of death was acute myocardial infarction, interval 
between onset and death being 5-7 days, and contributory 
cause of death being atherosclerotic coronary artery disease, 
having its onset years before death.  Chronic renal 
insufficiency was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

As noted above, at the time of his death, the veteran was 
service connected for degenerative arthritis of the left hip, 
at a 60% evaluation, of the lumbar spine, at a 40% 
evaluation, for the right hip, at a 30% evaluation, of the 
right knee, at a 10% evaluation, and of the left knee, at a 
10% evaluation.  These ratings combined to a 90% evaluation, 
and were effective starting September 1991.  These ratings 
were confirmed by a rating decision dated August 1992.

There is no indication in any of the evidence of record that 
the veteran's service connected arthritic conditions resulted 
in any symptoms which would have warranted a 100 percent 
rating.  In this regard, the Board finds that the veteran's 
ratings for his arthritic conditions were consistent with the 
evidence in the record, specifically the results of the 
veteran's March 1992 VA examination.  However, even if the 
veteran had been granted a 100% rating effective September 
1991, based on his claim at that time, the Board notes that 
the veteran's rating would still not have been in effect for 
a period of 10 or more years immediately preceding death, or 
for five years from the date of the veteran's discharge or 
other release from active duty.  Likewise, the evidence in 
the record at the time of the veteran's last claim for 
increase, dated September 1986, showed only slight limitation 
of the spine, hips, and knees, insufficient to warrant a 
combined 100% rating from that time as well.
 
The applicable VA regulations which implement 38 U.S.C. 
§ 1318 are found at 38 C.F.R. § 3.22.  The current version of 
the regulations became effective January 21, 2000.  The 
regulations state:

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the veteran's 
death were service-connected, if: 

(1) The veteran's death was not the result of his or 
her own willful misconduct, and 

(2) At the time of death, the veteran was receiving, 
or was entitled to receive, compensation for service-
connected disability that was: 

(i) Rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; 

(ii) Rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least 5 years immediately preceding death; 
or 

(iii) Rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 
1999. 

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but 
was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness 
of the veteran; 

(3) The veteran had applied for compensation but had 
not received total disability compensation due solely 
to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; 

(4) The veteran had not waived retired or retirement 
pay in order to receive compensation;

(5) VA was withholding payments under the provisions 
of 10 U.S.C. 1174(h)(2);

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 
but determines that benefits were payable under 38 
U.S.C. 5309.  

38 C.F.R. § 3.22 (2002).

As noted above, the current regulations found at 38 C.F.R. 
§ 3.22 became effective January 21, 2000.  Prior to this 
there had been a concept explored in case law that 38 U.S.C. 
§ 1318 authorized a "hypothetical entitlement" to 
compensation and thus to DIC.  See, Marso v. West, 13 Vet. 
App. 260 (1999).  However, the regulations which were 
published and became effective January 21, 2000 specified 
that 38 U.S.C.A. § 1318 does not authorize, and has never 
authorized, any "hypothetical entitlement" to compensation.  
See, Notice, 65 Fed. Reg. 3388 -3392 (January 21, 2000).  

The appellant filed her claim prior to January 2000.  
Normally, where regulations change during the course of an 
appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This determination depends on the facts of the particular 
case and, therefore, is made on a case-by-case basis.  
VAOPGCPREC 11-97 at 2.  However, the new regulations are not 
substantive in nature.  Rather they are merely interpretive 
in that they restate VA's position that 38 U.S.C.A. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  See, Notice, 
65 Fed. Reg. 3388 -3392 (January 21, 2000).  

As a result of the publication of the recent regulations, 
entitlement to § 1318 benefits can be established:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  See National Organization of Veterans' Advocates 
Inc., v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir 2003) (NOVA II).

In the present case the appellant has not really made any 
specific claim other than that she believes that she is 
entitled to DIC under 38 U.S.C. § 1318.  The April 1999 
Notice of Disagreement and June 1999 substantive appeal filed 
by the appellant simply reference the issue of entitlement to 
DIC under 38 U.S.C. § 1318 without making any specific 
arguments.  The appellant only argues that she is thinks she 
is entitled to DIC because she had been married to the 
veteran for 54 years, and because she felt she was told that 
heart surgery could not be performed due to the veteran's 
service connected disabilities.  As noted in medical records 
above, the veteran was offered the option of several heart 
procedures shortly before his death, all of which he 
declined.

The Board has considered that the veteran was not receiving 
the 100 percent compensation because "veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date"  38 C.F.R. § 3.22 
(b)(3)(2002).  However, the appellant's claim fails on this 
basis also.  

Applicable criteria provide that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)(2002).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that:  

CUE is a very specific and rare kind of  "error."  
It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error . . . 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either (1) the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighted or evaluated 
will not suffice), or (2) the law in effect at that time was 
incorrectly applied; and the error must be undebatable and 
(3) of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(4) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(upholding the validity of 38 C.F.R. § 3.105(a)).  

After a review of the record, the Board concludes that the 
appellant has not raised a specific CUE claim.  Instead, she 
merely asserts that she warrants DIC benefits under 38 U.S.C. 
§ 1318.  There are some allegations related to the veteran's 
service connected arthritis affecting his ability to undergo 
heart surgery as noted above, and which have been discounted 
by the evidence of record, but she has not identified which 
rating decision she claims contains CUE; she basically simply 
asserts that she deserves entitlement to DIC, which is not a 
valid basis for 1318 DIC benefits in this case, as noted 
above.  

As stated above, the appellant has not specified any rating 
decision as being erroneous.  Nevertheless, the Board has 
considered whether there was error in the rating decisions of 
record and, has not found any error such as would bear on a 
finding of entitlement to DIC benefits.  The veteran's 
previous rating decisions on his service connected 
disabilities, dated June 1954, September, 1980, July 1983, 
September 1985, June 1985, August 1990, April 1992, and 
August 1992, as well as Board decision dated September 2002, 
clearly appear to be based on the correct facts, as they were 
known at the time, and the law then in effect.  Thus the 
Board finds no clear and unmistakable error in any prior RO 
or Board decision, such that the veteran should have been 
awarded a 100% rating for ten years or more, such that the 
appellant would now be entitled to DIC.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

